                IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

UNITED STATES OF AMERICA                    )
                                            )
vs.                                         )   CRIMINAL NO. 20-00032-CG
                                            )
BRAULIO CALIXTO-PEREZ,                      )
                                            )
       Defendant.                           )

                                       ORDER


       This matter is before the Court on the United States of America’s Motion for

Preliminary Order of Forfeiture. Based on the motion the indictment the motion is

GRANTED. It is therefore:

       ORDERED, ADJUDGED AND DECREED, that pursuant to 18 U.S.C §

982(a)(6), 21 U.S.C § 2461(c), and Rule 32.2(b), all rights, title and interest of the

defendant, Braulio Calixto-Perez, in the property identified as follows is hereby

condemned and forfeited to the United States for disposition according to law:

             $11,000.00, more or less, U.S. Currency

      AND WHEREAS, by virtue of said information and guilty plea, the United

States is now entitled to, pending possible appeal herein, reduce the said property

to its possession and notify any and all potential third parties who have or may

have an interest in the forfeited property, pursuant to 21 U.S.C. § 853 and Fed. R.

Crim. P. 32.2(b):
      NOW THEREFORE, IT IS HEREBY ORDERED, ADJUDGED AND

DECREED:

that based on the foregoing and Fed. R. Crim. P. 32.2(b), the above-described

property is hereby forfeited to and vested in the United States of America for

disposition in accordance with law, subject to the provisions of 21 U.S.C. § 853(n).

       The aforementioned property is authorized to be held by the United States

Secret Service or other authorized federal agency in their secure custody and

control and to dispose of it in accordance with law.

       Pursuant to 21 U.S.C. § 853(n)(1) and the Attorney General’s authority to

determine the manner of publication of an order of forfeiture in a criminal case,

the United States shall publish notice of this Order on an official government

internet site (www.forfeiture.gov) for at least 30 consecutive days.

       In accordance with Section 853(n)(1)-(3), the notice shall accomplish
at least the following:
       ●      provide notice of the entry of this Order;
       ●      declare the United States’ intent to dispose of the property in
              such manner as the Attorney General may direct;

       ●      explain that any person, other than the defendant, having or
              claiming a legal interest in any of the above-described
              forfeited property must file a petition with the Court within
              60 days of the first date of publication of notice (which date
              shall be set forth in the notice);
       ●      provide the Clerk’s address for filing of the petition;
       ●      explain that the petition shall be signed by the petitioner
              under penalty of perjury; and


                                            2
          ●   explain that the petition shall set forth the nature and
              extent of the petitioner’s right, title or interest in the
              forfeited property, the time and circumstances of the
              petitioners’ acquisition of the right, title, or interest, and any
              additional facts supporting the petitioner’s claim and the
              relief sought.
       Pursuant to Fed. R. Crim. P. 32.2(b)(6)(A), the United States must also send

notice to any person who reasonably appears to be a potential claimant with

standing to contest the forfeiture in the ancillary proceeding.

      Pursuant to 21 U.S.C. § 853 (n)(1), the United States may also, to the extent

practicable, provide direct written notice to any person known to have alleged an

interest in the property that is the subject of this Order, as a substitute for

published notice as to those persons so notified.

       After the disposition of any motion filed under Fed. R. Crim. P. 32.2(c)(1)(A),

and pursuant to Fed. R. Crim. P. 32.2(c)(1)(B), discovery may be conducted prior to

a hearing on a petition in accordance with the Federal Rules of Civil Procedure,

upon showing that such discovery is necessary or desirable to resolve factual

issues.

       The United States shall have clear title to the above-described currency

following the Court’s disposition of all third-party interests, or, if none, following

the expiration of the period provided in 21 U.S.C. § 853(n)(2) for the filing of

third-party petitions. Pursuant to Fed. R. Crim. P. 32.2(c)(2), if no third party

files a timely petition, this Order becomes the final order of forfeiture, and the




                                            3
United States shall file a motion requesting that this Order become the final

order of forfeiture.

       Pursuant to Fed. R. Crim. P 32.2(b)(4)(A) and (B), this preliminary order of

forfeiture shall become final as to the defendant at the time of sentencing and

shall be made part of the sentence and judgment upon timely request by the

United States

       The Court shall retain jurisdiction to enforce this Order, and to amend it as

necessary, pursuant to Fed. R. Crim. P. 32.2(e).

       DONE and ORDERED this 8th day of April, 2020.

                                 /s/ Callie V. S. Granade
                                 SENIOR UNITED STATES DISTRICT JUDGE




                                          4
